Silverman, J.,
dissents in a memorandum as follows: I would affirm the order appealed from. The divorce decree, apparently based on prior agree*771ment of the parties to increase the initial level of support of $100 per week set in 1961, provided for payment of $140 per week by the plaintiff husband to defendant wife for the support of defendant wife and the two children. (There are also certain fringe benefit provisions not affected by the order appealed from.) Since then, the children have reached majority being now 26 and 30 years old and capable of self-support, so there is no longer any legal or moral obligation on plaintiff to support them. There appears to have been no substantial change in the husband’s income. We are all aware of course of the intervening inflation. After a hearing before a referee, both the referee and Special Term determined that the support obligation should be modified to $125 per week for the support of the wife alone. The husband has not appealed; the wife has. I do not think that the determination by the referee and Special Term is so far out of line as to warrant our interfering, particularly to this relatively small extent of increasing the $125 to $140.